Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
                                                                   FILED
                                                                May 09 2012, 9:27 am
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.
                                                                        CLERK
                                                                      of the supreme court,
                                                                      court of appeals and
                                                                             tax court




ATTORNEY FOR APPELLANT:                                  ATTORNEYS FOR APPELLEE:

DEBORAH MARKISOHN                                        GREGORY F. ZOELLER
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         RICHARD WEBSTER
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MARK BAILEY,                                             )
                                                         )
       Appellant-Defendant,                              )
                                                         )
               vs.                                       )      No. 49A05-1110-CR-541
                                                         )
STATE OF INDIANA,                                        )
                                                         )
       Appellee-Plaintiff.                               )


                       APPEAL FROM THE MARION SUPERIOR COURT
                     The Honorable Shatrese M. Flowers, Master Commissioner
                               Cause No. 49G14-1107-FD-46546


                                                May 9, 2012

                MEMORANDUM DECISION – NOT FOR PUBLICATION

VAIDIK, Judge
                                     Case Summary

       Mark Bailey appeals his conviction for Class D felony possession of cocaine.

Bailey contends there is insufficient evidence to support his conviction because the State

failed to prove that he had either actual or constructive possession of the cocaine. The

State sufficiently proved the elements of possession of cocaine, including actual

possession. We therefore affirm Bailey’s conviction.

                             Facts and Procedural History

       On June 29, 2011, Indianapolis Metropolitan Police Department Officers Wanda

Perry and Justin Musser received a dispatch of a robbery in progress at 4505 South

Harding Street. They were advised that the suspect was leaving the scene in a red and

white pick-up truck with a silver stripe accompanied by another male. Officers Perry and

Musser responded, and when they arrived at the location, they observed a pick-up truck

leaving the scene that they thought matched the description. They stopped the vehicle

and approached with their weapons drawn. They ordered the three occupants of the truck

to raise their hands. The driver and female passenger complied, but Bailey, who was

sitting in the passenger’s seat, did not. Officer Musser continued to order Bailey to raise

his hands until Bailey finally complied.

       Officer Perry ordered the driver and the female passenger out of the truck, after

which she handcuffed them and sat them on the curb. Officer Musser ordered Bailey to

exit the passenger’s side, but Bailey could not get the door open. Officer Musser told

Bailey that he was going to have to climb out the window and that once he did, Officer

Musser was going to put him straight on the ground. Officer Musser checked the area to


                                            2
make sure there was nothing present that could injure Bailey, and he saw nothing on the

ground.

       After Bailey came out of the window, Officer Musser handcuffed him and patted

him down for weapons. Officer Musser then rolled Bailey onto his left side; after he

rolled Bailey over, he saw a clear plastic baggie containing a white powdery substance on

the ground where Bailey had been laying. The white substance was later tested and

determined to be 0.2864 grams of cocaine.

       The State charged Bailey with Class D felony possession of cocaine. A jury trial

was held, and at trial, Officer Musser testified that he actually saw the bag of cocaine fall

from Bailey’s clothing when he rolled him over. Tr. p. 71. Bailey was found guilty as

charged. The trial court sentenced Bailey to 1000 days at the Indiana Department of

Correction.

       Bailey now appeals.

                                 Discussion and Decision

       Our standard of review with regard to sufficiency claims is well settled. In

reviewing a sufficiency of the evidence claim, this Court does not reweigh the evidence

or judge the credibility of the witnesses. Bond v. State, 923 N.E.2d 773, 781 (Ind. Ct.

App. 2010), reh’g denied, trans. denied. We consider only the evidence most favorable

to the verdict and the reasonable inferences draw therefrom and affirm if the evidence

and those inferences constitute substantial evidence of probative value to support the

verdict. Id. Reversal is appropriate only when a reasonable trier of fact would not be

able to form inferences as to each material element of the offense. Id.


                                             3
       Class D felony possession of cocaine occurs when the defendant “without a valid

prescription or order of a practitioner acting in the course of the practitioner’s

professional practice, knowingly or intentionally possesses cocaine (pure or adulterated) .

. . .” Ind. Code § 35-48-4-6(a). A conviction for possession of contraband may rest upon

proof of either actual or constructive possession. Washington v. State, 902 N.E.2d 280,

288 (Ind. Ct. App. 2009). Actual possession occurs when a person has direct physical

control over the substance, Walker v. State, 631 N.E.2d 1, 2 (Ind. Ct. App. 1994), and that

actual possession does not need to exist at the exact time as the law enforcement’s

discovery of the contraband, Wilburn v. State, 442 N.E.2d 1098, 1101 (Ind. 1982).

Constructive possession, on the other hand, occurs when the defendant has both (1) the

intent and (2) the capability to maintain dominion and control over the subject

contraband. Atwood v. State, 905 N.E.2d 479, 484 (Ind. Ct. App. 2009).

       Bailey contends that the State failed to show that he had either actual or

constructive possession of the cocaine.      Finding that the State provided sufficient

evidence of Bailey’s actual possession of cocaine, we disagree.

       At trial, Officer Musser testified that he checked the ground before Bailey was

removed from the truck and the area was clear. After Officer Musser rolled Bailey onto

his side, he saw the bag of cocaine on the ground where Bailey had been laying. Tr. p.

54. On cross-examination, Officer Musser also testified that he saw the cocaine fall from

Bailey’s clothing onto the ground. Id. at 71. Taking this evidence together, the jury

could reasonably infer that the cocaine found came from Bailey’s clothing and was

therefore in his actual possession.


                                            4
       This evidence is sufficient to support Bailey’s conviction for possession of

cocaine. We affirm the trial court.

       Affirmed.

CRONE, J., and BRADFORD, J., concur.




                                         5